DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation “the polycrystalline semiconductor region comprising a first single crystal region and a second single crystal region contacting opposite lengthwise sidewalls of the recess and a first grain boundary between the first single crystal region and the second single crystal region” in lines 4-6.
	However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
	Claim 3 recites the limitation “wherein each of the first and second single crystal region comprises silicon, germanium or silicon germanium” in lines 1-2. 
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
	Claim 7 recites the limitation “a third single crystal region and a fourth single crystal region contacting opposite widthwise sidewalls of the recess” in lines 1-2.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
	Claim 8 recites the limitation “a second grain boundary between the first single crystal region and the third single crystal region, a third grain boundary between the second single crystal region and the third single crystal region, a fourth grain boundary between the first single crystal region and the fourth single crystal region and a fifth grain boundary between the second single crystal region and the fourth single crystal region” in lines 1-5.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 10 recites the limitation “polycrystalline semiconductor region comprising a pair of first single crystal regions contacting respective lengthwise sidewalls of the recess and a pair of second single crystal regions contacting restive widthwise sidewalls of the recess, wherein the first single crystal regions are joined by a first grain boundary, and each of the first single crystal regions is joined to a corresponding one of the second crystal regions by a second grain boundary” in lines 4-8
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
	Claim 12 recites the limitation “wherein each of the first single crystal regions has a trapezoidal shape” in lines 1-2.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 13 recites the limitation “wherein each of the second single crystal regions has a triangular shape” in lines 1-2.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  

	Claim 15 recites the limitation “the polycrystalline semiconductor region comprising a first single crystal region and a second single crystal region contacting opposite lengthwise sidewalls of the recess and a grain boundary between the first single crystal region and the second single crystal region, the grain boundary is positioned along a widthwise center line of the recess” in lines 6-9.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “the polycrystalline semiconductor region comprising a first single crystal region and a second single crystal region contacting opposite lengthwise sidewalls of the recess and a first grain boundary between the first single crystal region and the second single crystal region” in lines 4-6.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 3 recites the limitation “wherein each of the first and second single crystal region comprises silicon, germanium or silicon germanium” in lines 1-2. 
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 7 recites the limitation “a third single crystal region and a fourth single crystal region contacting opposite widthwise sidewalls of the recess” in lines 1-2.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 8 recites the limitation “a second grain boundary between the first single crystal region and the third single crystal region, a third grain boundary between the second single crystal region and the third single crystal region, a fourth grain boundary between the first single crystal region and the fourth single crystal region and a fifth grain boundary between the second single crystal region and the fourth single crystal region” in lines 1-5.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 10 recites the limitation “polycrystalline semiconductor region comprising a pair of first single crystal regions contacting respective lengthwise sidewalls of the recess and a pair of second single crystal regions contacting restive widthwise sidewalls of the recess, wherein the first single crystal regions are joined by a first grain boundary, and each of the first single crystal regions is joined to a corresponding one of the second crystal regions by a second grain boundary” in lines 4-8
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 12 recites the limitation “wherein each of the first single crystal regions has a trapezoidal shape” in lines 1-2.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 13 recites the limitation “wherein each of the second single crystal regions has a triangular shape” in lines 1-2.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
Claim 15 recites the limitation “the polycrystalline semiconductor region comprising a first single crystal region and a second single crystal region contacting opposite lengthwise sidewalls of the recess and a grain boundary between the first single crystal region and the second single crystal region, the grain boundary is positioned along a widthwise center line of the recess” in lines 6-9.
However, there is no support in the speciation as originally filed for the aforementioned underlined limitations.  
	Therefore, claims are failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claims 2-9, 11-14 and 16-20 are also rejected as being directly or indirectly dependent of the rejected independent base claim.
Remarks
Currently, the instant application has not been rejected over prior art and may be allowable if Applicant overcomes the rejection set forth under 35 U.S.C. 112(a) supra by persuasively arguing that aforementioned limitations are part of original disclosure. If Applicant deleted the limitations contain new mater, in order to overcome the rejection, and if a new art discovered upon search that based on newly amended claims, the subsequent Office action may properly made-Final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Ying (US 5,753,547) discloses a polysilicon semiconductor region within a recess of dielectric layer. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 24, 2022